UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 96-60321
                         Summary Calendar


                        PERRIN W. HURDLE,

                                              Plaintiff-Appellant,


                              VERSUS


                   SEARS, ROEBUCK AND COMPANY,

                                                 Defendant-Appellee.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                        (1:95-CV-247-BrR)
                           July 2, 1998


Before JONES, DeMOSS, and PARKER, Circuit Judges.

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM*:

      This matter is before the Court on remand from the Supreme

Court.

      IT IS ORDERED that this matter is hereby remanded to the



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
United   States   District   Court       for   the   Southern   District   of

Mississippi for further proceedings in accordance with the opinion

of the Supreme Court in Oubre v. Entergy Operations, Inc., 118 S.

Ct. 838 (1998).

     REMANDED.




                                     2